Citation Nr: 1717926	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO. 08-26 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable disability rating for residual scars due to an in-service shell fragment wound of the left buttock (a scar disability) prior to January 17, 2012, and in excess of 10 percent thereafter. 

2. Entitlement to service connection for hypertension, claimed as secondary to posttraumatic stress disorder (PTSD). 

3. Entitlement to service connection for gastroesophageal reflux disorder (GERD), claimed as secondary to PTSD. 

4. Entitlement to service connection for a sleep disorder. 

5. Entitlement to an increased disability rating in excess of 30 percent, from October 27, 2010, forward, for PTSD. 

6. Entitlement to a compensable disability hearing for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970. He is the recipient of, among other commendations, a Combat Infantryman Badge and a Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, June 2010, and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In August 2016, the Board remanded the appeal, in pertinent part, to afford the Veteran a Board hearing. In February 2017, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). During the February 2017 Board hearing, however, the Veteran testified that he was currently employed. Therefore, entitlement to a TDIU has not been reasonably raised by the Veteran or the evidence of record, and it is not considered part of this appeal. In addition, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App. 484, 493-94 (2016). 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issue of entitlement to an increased disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal regarding entitlement to an increased disability rating for a scar disability, the Veteran requested a withdrawal of this issue.

2. The Veteran has current disabilities manifested by hypertension and GERD. 

3. The Veteran hypertension and GERD are aggravated by the service-connected PTSD. 

4. The Veteran's sleep disturbances are a symptom of his already service-connected PTSD. The Veteran does not have a separately-diagnosed sleep disability. 

5. For the entire rating period on appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, due to symptoms of depression, crying spells, anger and irritability leading to frequent outbursts, ruminating thoughts, chronic sleep impairment, passive suicidal thoughts, lack of interest in pleasurable activities, socially-isolative behaviors, and strained interpersonal relationships. 

6. For the entire rating period on appeal the Veteran's PTSD has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of entitlement to an increased disability rating for a scar disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension as secondary to the service-connected PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for GERD as secondary to the service-connected PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4. The criteria for service connection for a sleep disorder have not been met. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2016).

5. Resolving all reasonable doubt in favor of the Veteran, the criteria for a disability rating of 70 percent, but no higher, for PTSD from October 27, 2010, forward, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204.

During the February 2017 Board hearing, the Veteran requested to withdraw his claim of entitlement to an increased disability rating for a scar disability. See Hearing Transcript p.2. Therefore, there remain no allegation of errors of fact or law for appellate consideration on this issue. Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it is dismissed. 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Regarding the claims of service connection for hypertension and GERD, these claims have been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist with respect to these issues is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding claims of service connection, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued a notice letter to the Veteran in February 2013 that met the VCAA notice requirements for the claims of service connection for a sleep disorder and entitlement to an increased disability rating for PTSD. 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the February 2017 Board hearing. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded VA psychiatric examinations in April 2010 and June 2013. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's psychiatric history and current symptomatology, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating psychiatric disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

The Veteran has not been afforded a VA examination in connection with the claim of service connection for a sleep disorder. A VA medical examination must be provided when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

While the Veteran is seeking service connection for a sleep disorder, as discussed in detail below, there is no competent evidence that he experiences a separately-diagnosed sleep disability that is subject to service connection. In contrast, the evidence establishes that the Veteran experiences sleep disturbances as a result of his PTSD, but the disability rating assigned to his PTSD fully contemplates the frequency, severity, and duration of his sleep disturbances. As there is no competent evidence suggesting a current disability, there is no duty to provide a VA examination or obtain an opinion. See McLendon, 20 Vet. App. 79; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension and GERD

The Veteran contends that his hypertension and GERD are aggravated by his PTSD. In an October 2007 rating decision, service connection was granted for PTSD. 

The Veteran has current diagnoses of hypertension and GERD. Following VA general medical examination in April 2010, the VA examiner diagnosed hypertension and GERD. Regarding hypertension, the VA examiner noted that the Veteran's hypertension was stable, but required two medications for adequate control. Regarding GERD, the VA examiner noted that the Veteran reported symptoms of frequent dysphagia necessitating use of daily medication. 

In a February 2010 statement, the Veteran's treating VA physician, Dr. L.H., opined that the Veteran's PTSD worsens his hypertension and reflux condition. Specifically, she indicated that the Veteran has had a long history of PTSD and experiences recurrent flashbacks, which worsen his blood pressure and reflux. 

A February 2010 VA treatment record reflects that the Veteran reported that his PTSD "comes and goes" and that he "will have occasional flashbacks." The Veteran also reported that "he has not had any reflux." Dr. L.H. indicated that the Veteran's PTSD was stable without medication and that his hypertension and GERD were controlled with medications. See also May 2008 VA Treatment Record; February 2009 VA Treatment Record. 

In a March 2010 statement, the Veteran's private physician, Dr. W.B., indicated that the Veteran was diagnosed with hypertension in 1998, which has been maintained on medication; however, he indicated that "the medications have been increased in order to provide adequate control." Dr. W.B. further indicated that the Veteran has been treated for GERD since 2006 and that his "symptoms have been fairly well controlled" with medications. 

Upon VA general medical examination in April 2010, the VA examiner noted the onset of the Veteran's hypertension as 1998 and of his GERD as 2006. Following examination, the VA examiner opined that the Veteran's hypertension and GERD "are as least as likely as not permanently aggravated by his PTSD." As rationale, the VA examiner indicated that he based his opinion "on [his] examination and medical knowledge of the relationship of stress (particularly post combat stress) on physiological processes such as [gastrointestinal] conditions and blood pressure." The VA examiner also noted the February 2010 statement from Dr. L.H. The VA examiner made no opinion regarding secondary causation and was unable to quantify the degree of aggravation as a result of the PTSD without resorting to speculation. 

Following VA psychiatric examination in April 2010, the VA examiner indicated that secondary causation could not be resolved "because there are no good studies indicating that anxiety and/or depression causes hypertension and reflux." However, the VA examiner opined that "it is more likely than not that the anxiety and depressive symptoms [the Veteran] has because of the PTSD do affect his blood pressure and his GERD." As rationale, the VA examiner indicated that an "increase in neurotransmitters can raise blood pressure and can also increase stomach acidity." The VA examiner noted, however, that "there are no increased manifestations [of these conditions] which are aggravated by the service-connected PTSD," as he noted that both conditions are under control with medications. The VA examiner then noted that the Veteran's "PTSD has waned and diminished over the years [which] would indicate that the effect of the PTSD on the blood pressure and GERD is probably minimal and not a major factor in having these symptoms." 

In a March 2013 statement, the Veteran's wife indicated that the Veteran was diagnosed with hypertension in the late 1990s, which is controlled with daily medication. She indicated, however, that the strength of the medication has been increased since he was initially diagnosed. 

In the same March 2013 statement, the Veteran's wife indicated that the Veteran has experienced indigestion symptoms since the 1970s and would use over-the-counter medications prior to beginning prescription medications. She reported that his symptoms are controlled with daily medication. 

During the June 2013 VA psychiatric examination, the Veteran reported that "his gastric reflex and high blood pressure are worse when he is thinking of or is reminded of his combat service." 

Given the above, the Board finds that the evidence supports findings that the Veteran's PTSD aggravates both his hypertension and his GERD. The April 2010 general medical examiner provided favorable opinion evidence indicating a medical link between stress (particularly post combat stress) on physiological processes including blood pressure and gastrointestinal symptoms. Similarly, the April 2010 psychiatric examiner provided favorable opinion evidence indicating that psychological symptoms of depression and anxiety result in an increase in neurotransmitters, which can raise blood pressure and increase stomach acidity. The VA examiners' opinions are consistent with the opinion of Dr. L.H., the Veteran's treating general medical practitioner. 

The Board notes, however, that the April 2010 VA psychiatric examiner opined that the Veteran's hypertension and GERD appeared under control with medication usage, and therefore, there were no permanently aggravated manifestations due to his PTSD. However, this opinion is outweighed by additional evidence provided by the Veteran's treating physician, Dr. W.B., and lay statements from the Veteran's wife that reflect that the Veteran's medication has been increased, suggesting worsening of the symptoms associated with the hypertension and GERD disabilities. 

The VA examiners provided opinions that support the Veteran's claims; that the hypertension and GERD disabilities are aggravated by his service-connected PTSD. The opinions provided by the VA examiners are competent and probative evidence. The VA examiners reviewed the claims file, interviewed the Veteran, performed appropriate examinations, and provided medical opinions supported by adequate rationale. The opinions are supported by additional medical and lay evidence. There is no conflicting competent medical opinion of record. For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for hypertension and GERD, both as aggravated by service-connected PTSD, have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Sleep Disorder

The Veteran contends that he experiences a sleep disorder that is secondary to his service-connected PTSD. After a review of all the evidence, however, the Board finds that the preponderance of the evidence demonstrates that the Veteran's sleep disturbance is a symptom of his PTSD and not a manifestation of a separately-diagnosed disability. As there is no competent evidence of a separate disability, the claim must be denied. See Brammer, 3 Vet. App. at 225. 

The March 1970 service separation examination report reflects no defect or diagnosis related to the Veteran's sleep. In the accompanying Report of Medical History form, the Veteran denied "frequent trouble sleeping" and "frequent or terrifying nightmares." 

An August 2007 private psychiatric examination report reflects that the Veteran denied recurrent nightmares, but reported that "he does get things on his mind and dwells on things at night for hours." The Veteran did not report a separately-diagnosed sleep condition. 

Upon VA psychiatric examination in April 2010, the Veteran reported that he sleeps "okay," as he is usually able to sleep for seven hours per night. The VA examiner noted that the Veteran "does not seem to have any difficulty with sleep." 

A December 2011 VA mental health consultation report reflects that the Veteran reported sleeping approximately seven hours per night, but awakening early in the morning and being unable to fall back asleep. The Veteran did not report a separately-diagnosed sleep condition.

A March 2012 VA mental health treatment record reflects that the Veteran "continues to have sleep disturbances" and was requesting medication as a sleep aid. An October 2012 VA mental health treatment record reflects that the Veteran reported improved sleep quality with medication usage, but he reported sleep was limited to five hours per night. 

In a February 2013 statement, the Veteran indicated that he was experiencing increased sleep issues as a result of his PTSD. The Veteran did not report a separately-diagnosed sleep condition.

In a March 2013 statement, the Veteran's wife indicated that the Veteran developed sleep issues in the preceding 10 years. She indicated that the Veteran "has always been a very light sleeper and never totally relaxes. He is always alert to perceived threats." She further indicated that prescription medication has aided his sleep disturbances. She attributed his difficulty sleeping to his PTSD. 

In a March 2013 statement, the Veteran indicated that he has sought treatment at a VA medical center from a psychotherapist and a social worker. He indicated that the social worker prescribed medication to aid his sleep disturbances. 

Upon VA psychiatric examination in June 2013, the Veteran reported poor sleep, specifically, that while "he falls asleep, [he] awakens at least twice nightly." He reports a total of five hours of sleep per night. The Veteran did not report a separately-diagnosed sleep condition.

In a November 2013 Notice of Disagreement, the Veteran expressed disagreement with the disability rating assigned to his PTSD. In this statement, he indicated that his depression and sleep condition were a direct result of his PTSD. In an attached statement, the Veteran indicated that he has a "serious sleep issue ... [as] a direct result on the PTSD." The Veteran did not report a separately-diagnosed sleep condition.

A May 2015 VA mental health treatment record reflects that the Veteran attended treatment for the "main purpose ... to resolve his sleep difficulties." He reported "falling asleep easily, but waking frequently and often ruminating about whatever current stressors he is facing." The VA clinician noted that the Veteran's "sleep difficulties are complicated by multiple factors that contribute to his depression and PTSD." See also June 2015 VA Treatment Record. 

During the February 2017 Board hearing, the Veteran described his sleep disturbances in the context of his PTSD. Specifically, he described excessive ruminating thoughts as interfering with his sleep, resulting in decreased sleep quantity and quality. The Veteran's wife testified that the Veteran "physically acts out his dreams" with excessive movements during his sleep. 

Based on the above, the preponderance of the evidence is against a finding that the Veteran experiences a sleep disability that is separate and distinct from his service-connected PTSD. The Veteran has described symptoms related to his sleep disturbances and has attributed these symptoms to his PTSD. Specifically, the Veteran has attributed his sleep disturbances to nightmares and ruminating thoughts. His statements are consistent with VA mental health clinicians who have also attributed his symptoms to his PTSD. The evidence demonstrates that his sleep disturbances are a manifestation of his PTSD, and the frequency, severity, and duration of his sleep disturbances is fully considered by the disability rating assigned to his PTSD. Therefore, a separate disability rating for the same manifestation is not allowed. See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The preponderance of the evidence is against a finding of a separate and distinct disability of a sleep disorder upon which to predicate a grant of service connection. As a result, the claim must fail. In the absence of a separate and distinct disability, there can be no claim. Brammer, 3 Vet. App. at 225. The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, the evidence shows no diagnosis of a sleep disorder distinct from his PTSD at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). Evidence must show that the veteran currently has a disability for which benefits are claimed. As the evidence demonstrates no separate and distinct disability of a sleep disorder upon which to base a grant of service connection, at any time during the appeal period, there can be no valid claim for that benefit. See Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44. 

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Disability Rating for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id. The Veteran initiated the claim for an increased disability rating in October 2010. Therefore, the relevant temporal focus for adjudicating the claim begins in October 2009. 

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events). Id.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in September 2015, and therefore, the claim is governed by DSM-5. 

The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See DSM-5, p. 16 (2013). However, DSM-IV was in use during a portion of the applicable appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See DSM-IV, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect a veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013). 

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). The reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability. See Mittleider, 11 Vet. App. at 181. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board will therefore summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

A February 2010 VA treatment record reflects that the Veteran reported that his PTSD "comes and goes" with "occasional flashbacks." The Veteran denied homicidal and suicidal ideations. The VA physician indicated that the Veteran's PTSD was "stable without medications." The Veteran's treating general practitioner provided similar assessments of the Veteran's PSTD in treatment records dated in June 2011, June 2012, and December 2012. 

In an April 2010 statement, R.S., the Veteran's former co-worker, described the Veteran as usually being very nice and personable with a "laid back" personality. However, R.S. reported that on several occasions, the Veteran became easily angered by statements he perceived to be offensive, resulting in outbursts. See also April 2010 Statement from L.L.

Upon VA examination in April 2010, the Veteran reported weekly intrusive thoughts, irritability, exaggerated startle response, depressive thoughts, weekly crying spells, occasional passive thoughts of suicide, lack of interest in pleasurable activities, difficulty with interpersonal relationships, and socially isolative behaviors. Upon psychiatric examination, the VA examiner noted that the Veteran was alert and oriented in all spheres, and demonstrated: a neat, yet casual appearance; a slightly anxious mood; a blunted affect; attentive and cooperative attitude; a speech pattern of normal rate and rhythm; an average fund of knowledge; and intact memory. The VA examiner found no evidence of a thought disorder. Following examination, the VA examiner opined that the Veteran's PTSD manifested in occupational and social impairment with reduced reliability and productivity on occasion and decreased work efficiency. In comparison to earlier medical records and examination reports, the VA examiner opined that the Veteran's "PTSD has waned and diminished over the years" and that his "PTSD has not progressed, [it] is no better but is no worse despite having no treatment and no medication for it." The VA examiner assigned a GAF score of 60. 

VA mental health treatment records dated between December 2011 and October 2012 reflect that the Veteran reported being easily angered and a history of outbursts, but no outbursts "for a long time." He also reported fair energy, depressed mood, crying spells, irritability, sleep disturbances, decreased interest in pleasurable activities, and strained interpersonal relationships, including with his wife. The Veteran denied audio and visual hallucinations, paranoia, delusions, and homicidal or suicidal ideations. VA clinicians during this time period noted that the Veteran was alert and oriented in all spheres, and demonstrated: a well-groomed and appropriate appearance; an interactive and pleasure attitude; an irritable mood; a blunted affect; a speech pattern of normal rate and rhythm; a logical and goal-directed thought process; and fair insight and judgment. GAF scores assigned during this time period include 55 (December 2011, January 2012, April 2012), 60 (March 2012) and 65 (October 2012). 

In a February 2013 statement, the Veteran indicated that symptoms of his PTSD have continued to increase. He specifically identified difficulty sleeping, depression, irritability, feelings of helplessness and loss of control, and "questioning [his] sanity." 

In a March 2013 statement, the Veteran's wife indicated that the Veteran's PTSD manifests in depression, crying spells, anger leading to verbal confrontations, frequent mood changes, and an exaggerated startle reflex. She reported that his symptoms have increased in frequency and severity over the preceding 10 to 20 years and have caused strain in his personal and occupational interpersonal relationships. She noted that the Veteran is "becoming more emotional and despondent with age." 

Upon VA examination in June 2013, the Veteran reported depression, hopelessness, crying spells, a sense of estrangement, irritability, hypervigilance, intrusive recollections, and survivor guilt. He reported that he recently separated from his second wife, although he described a "rocky" relationship over the preceding eight years. He reported close relationships with his children and his sisters, but a strained relationship with his step-siblings as a result of a probate issue following the death of his step-mother. He reported having very few close friends, particularly after his closest friend died in 2009, but regularly attends church and has made friends there. He reported current gainful employment as a sales representative for an oil company. He reported wrestling with the thought of fighting with a co-worker, but has not physically attacked anyone. Upon psychiatric examination, the VA examiner noted that the Veteran was alert and oriented in all spheres, and that he demonstrated: a casual yet appropriate appearance; good attention to personal hygiene; an anxious and depressed mood; constricted affect; cooperative attitude; linear thought process; a speech pattern of normal rate, rhythm, and volume; and intact judgment. The Veteran denied suicidal or homicidal thoughts or ideations, and the VA examiner documented no evidence of a thought disorder. Following examination, the VA examiner indicated that the severity of the Veteran's PTSD resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal. The VA examiner specifically indicated that the Veteran was mildly impaired in his ability to interact with other individuals or to adapt to change. The VA examiner assigned a GAF score of 61. 

In a January 2014 statement, the Veteran indicated that an increased disability rating was warranted for his PTSD due to secondary conditions of hypertension and GERD. He also disagreed with the April 2010 VA examiner's opinion that the PTSD have waned and diminished over the years; he indicated that this characterization "is totally incorrect and the exact opposite of this has occurred with the symptoms increasing." 

VA mental health treatment records dated between April 2015 and February 2016 reflect that the Veteran reported "longstanding PTSD and depression that have worsened" in the previous six to eight years. He reported persistent intrusive ideations, sadness, crying spells, fatigue, irritability, lack of trust and disconnection from others, irritability, and sleep disturbances. VA clinicians during this period noted that the Veteran was alert and oriented in all spheres, and demonstrated: a well-groomed and appropriate appearance; a cooperative and attentive attitude; a depressed mood; a normal affect; normal speech pattern; normal thought process and thought content; and normal insight and judgement. 

During the February 2017 Board hearing, the Veteran testified that his symptoms have worsened since the 2013 VA examination. He reported symptoms of depression, crying spells, frequent angry outbursts, sleep disturbances, excessive rumination, memory impairment manifested by misplacing personal items, and difficulty understanding complex commands. The Veteran reported maintaining a marriage of 49 years and maintaining good relationships with his children including frequently attending social events with them. The Veteran's wife testified that the Veteran requires everything to be in its proper place and that she often has to "walk on eggshells" to avoid angry outbursts. 

After a review of all the lay and medical evidence, the Board finds that the evidence demonstrates entitlement to a 70 percent disability rating, but no higher, is warranted for the entire rating period on appeal. While the Veteran's symptoms vary in severity, they demonstrate a consistent disability picture that more closely approximates a 70 percent disability rating. 

In weighing the evidence, the symptomatology associated with the Veteran's PTSD more closely approximates occupational and social impairment, with deficiencies in most areas, which is consistent with a 70 percent disability rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. The Veteran's PTSD has been noted to be uniformly manifested in symptoms of depression, crying spells, anger and irritability leading to frequent outbursts, ruminating thoughts, chronic sleep impairment, passive suicidal thoughts, lack of interest in pleasurable activities, socially-isolative behaviors, and strained interpersonal relationships. 

The VA examiners have provided opinions that the Veteran's PTSD manifested in, at worst, occupational and social impairment with reduced reliability and productivity. However, in consideration of additional lay and medical evidence, and in consideration of the frequency, severity, and duration of the Veteran's symptoms, the Board finds that the Veteran's PTSD manifests in occupational and social impairment that more closely approximates impairment in most areas, such as work, school, family relations, judgment, thinking, or mood, which is consistent with a 70 percent disability rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Specifically, the evidence establishes that the Veteran experiences deficiencies in work, family relations, thought, and mood. Regarding work, while he has maintained employment throughout the appeal period, the Veteran and his co-workers have described symptoms of anger and irritability that lead to frequent outbursts, difficulty adapting to stressful situations, and difficulty maintaining effective work relationships. Regarding family relations, while the Veteran has maintained a 49-year marriage, this relationship has been described as strained and rocky resulting in a temporary separation during the appeal period. Regarding thinking, the Veteran has, at times, described experiencing passive suicidal thoughts. While VA mental health clinicians have uniformly indicating that the Veteran has not reported any intent or preparatory behavior, suicidal ideation, as contemplated by the Rating Schedule, is a broad continuum, and the presence of passive suicidal ideation alone may contribute to occupational and social impairment in most areas. See Bankhead v. Shulkin, No. 15-2404, U.S. App. Vet. Claims LEXIS 435 (Vet. App. March 27, 2017). Finally, with respect to mood, the evidence establishes that the Veteran experiences long-standing depression and frequent crying spells that result in a lack of interest in pleasurable activities and socially-isolative behaviors.

Considering the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Veteran's PTSD manifests in symptomatology that more closely approximates occupational and social impairment with deficiencies in most areas. Based on the above, the Board finds that the symptomatology associated with the Veteran's PTSD warrants a 70 percent rating. 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411. 

The preponderance of the evidence is against a finding that the criteria for a disability rating in excess of 70 percent for the Veteran's PTSD have been met at any point during the relevant appeal period. Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. A 100 percent disability rating is not warranted for any time during the relevant appeal period. 38 C.F.R. § 4.130, Diagnostic Code 9411.

In reviewing the criteria for a 100 percent disability rating and determining whether an evaluation in excess of 70 percent is warranted, the evidence does not establish that the Veteran's PTSD manifests in total occupational and social impairment. Throughout the appeal period, VA clinicians and examiners have consistently denied that the Veteran's PTSD has been manifested by the presence of a thought disorder, delusions, hallucinations, and a persistent danger of hurting himself or others. While the Veteran reported passive suicidal thoughts, indicative of altered thought content, no mental health professional has found the Veteran to be a danger to himself or others. In addition, his thought process has been consistently been described as linear and devoid of delusional content. There is no indication that the Veteran experiences gross impairment in his communication. In addition, while the Veteran has described some memory impairment, there is no indication that the Veteran experiences the severity of long-term memory loss contemplated by the 100 percent disability rating or disorientation to time or place. In summary, neither the lay nor the medical evidence indicates that the Veteran is totally impaired such that a 100 percent disability rating is warranted.

Considering the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's PTSD does not manifest in total occupational and social impairment at any point during the relevant appeal period. Based on the above, the Board finds that the symptomatology associated with the Veteran's PTSD does not more nearly approximate the criteria for a 100 percent rating. 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411. 

The Board has considered the GAF scores assigned during the relevant appeal period. However, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned. Moreover, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record. See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability"); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994). All of the GAF scores assigned to the Veteran's psychological profile prior to the transition to DSM-5 range between 55 and 65, and most GAF scores assigned were between 55 and 60. GAF scores between 51 and 60 represent moderate symptoms. Therefore, the GAF scores assigned to the Veteran's psychological profile during the appeal period are consistent with a 70 percent disability rating. 

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran. Layno v. Brown, 6 Vet. App. 465 (1994). However, while these assertions are probative, they are not dispositive in and of themselves, and must also be weighed in view of clinical data recorded by medical professionals who are specifically tasked to review such mental impairment. 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a disability rating of 70 percent for the entire rating period on appeal for the Veteran's PTSD. The Board further finds that the preponderance of the evidence is against an increased disability rating in excess of 70 percent at any point during the appeal period. As the preponderance of the evidence is against that portion of the claim for an increased disability rating in excess of 70 percent, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The appeal of entitlement to an increased disability rating for a scar disability is dismissed.

Service connection for hypertension as secondary to PTSD is granted. 

Service connection for GERD as secondary to PTSD is granted. 

Service connection for a sleep disorder is denied. 

Entitlement to a disability rating of 70 percent, but no higher, from October 27, 2010, forward, for PTSD is granted. 


REMAND

The Veteran was last afforded a VA examination regarding his bilateral hearing loss in June 2013. During the February 2017 Board hearing, he testified that his bilateral hearing loss disability has worsened in severity. He is competent to allege such worsening. Accordingly, a new VA examination is needed to assist in determining the current nature and severity of the Veteran's hearing loss disability.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for a VA audiological examination to determine the current nature and severity of service-connected bilateral hearing loss. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Specifically, the results of the audiological examination should state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; should provide the puretone threshold average; and should also state the results of the word recognition test, in percentages, using the Maryland CNC test. The VA examiner, in addition to dictating objective test results, should fully describe the functional effects caused by the Veteran's bilateral hearing loss. Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


